UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4348


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE LAMAR JEFFERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cr-00315-JFM-1)


Submitted:   December 30, 2016            Decided:   January 9, 2017


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Rachel Miller Yasser,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Maurice     Lamar     Jeffers      pleaded     guilty     to   converting       the

property of another as a U.S. Officer, in violation of 18 U.S.C.

§ 654 (2012), and to theft of government property greater than

$1000, in violation of 18 U.S.C. § 641 (2012).                           The district

court    imposed     two      concurrent       above-Guidelines          sentences     of

imprisonment for one year and one day, upwardly varying from the

Sentencing Guidelines range of zero to six months’ imprisonment.

On   appeal,        Jeffers      challenges       both     the      procedural        and

substantive reasonableness of his sentence.                    After reviewing the

sentence, we affirm the district court’s judgment.

     This court reviews a sentence for reasonableness under an

abuse-of-discretion standard. Gall v. United States, 552 U.S.

38, 51 (2007).         The first step in this review requires us to

ensure    that      the    district       court     committed       no     significant

procedural error.          Id.       Procedural errors include “failing to

calculate     (or    improperly       calculating)       the     Guidelines     range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)     factors,        selecting     a     sentence     based      on   clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines range.”         Id.

     When   explaining         the    sentence,     “the     district      court     must

state in open court the particular reasons supporting its chosen

                                           2
sentence [and] set forth enough to satisfy the appellate court

that     [the    sentencing      judge]         has     considered      the    parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”             United States v. Carter, 564 F.3d

325,    328   (4th    Cir.   2009).        The    district    court’s        explanation

“need not be elaborate or lengthy[,]” but the district court

“must    make   an    individualized        assessment       based      on    the   facts

presented.”      Id. at 330 (emphasis omitted).                   While a district

court    must    consider      the    statutory        factors    and    explain     its

sentence, it need not explicitly reference 18 U.S.C. § 3553(a)

(2012) or discuss every factor on the record.                       United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

       Only if we find the sentence procedurally reasonable can we

consider its substantive reasonableness.                    Gall, 552 U.S. at 51.

This assessment requires us to “take into account the totality

of the circumstances, including the extent of any variance from

the Guidelines range.”          Id.     We “must give due deference to the

district      court’s   decision      that       the    § 3553(a)    factors,       on   a

whole,    justify     the    extent   of    the       variance”   and    the   sentence

itself.       Id. at 51; United States v. Diosdado-Star, 630 F.3d

359, 366-67.         Nevertheless, “[t]he farther the [district] court

diverges from the advisory guideline range, the more compelling

the reasons for divergence must be.”                    United States v. Hampton,



                                            3
441   F.3d   284,      288    (4th    Cir.    2006)      (internal      quotation     marks

omitted).

       The record of Jeffers’ sentencing hearing confirms that the

district     court        imposed      a      procedurally        and     substantively

reasonable       sentence.           The   court        cited   § 3553(a),      discussed

reasons for the sentence that overlap with § 3553(a) factors,

rejected Jeffers’ nonfrivolous arguments with adequate reasons,

and    tailored     the       sentence       to    the    seriousness      of    Jeffers’

individual conduct.

       Absent any procedural error, we next review the sentence

for    substantive        reasonableness.               While    the    district      court

imposed a sentence twice the maximum Guidelines sentence of six

months, “deviations from the Guidelines range will always appear

more extreme . . . when the range itself is low.”                               Gall, 552

U.S. at 38.         Here, the district court justified the extent of

its deviation based upon the seriousness of Jeffers’ conduct and

the need for punishment to ensure that other law enforcement

officers would not undermine the public’s trust as Jeffers had.

       Because    we     conclude      that       the    district      court    imposed   a

reasonable sentence, we affirm the district court’s judgment.

We    dispense    with       oral    argument      because      the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              4